Case 20-12276-mdc      Doc 17   Filed 05/26/20 Entered 05/26/20 09:21:31         Desc Main
                                Document     Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Leonard S. Bergman                            CHAPTER 13
             Michele J. Bergman
                           Debtor(s)                 BKY. NO. 20-12276 MDC


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of The Bank of New York Mellon FKA The
 Bank of New York, as Trustee for The Certificateholders of CWALT, Inc. Alternative Loan
 Trust 2006-OA11, Mortgage Pass-Through Certificates, Series 2006-OA11 and index same
 on the master mailing list.


                                                    Respectfully submitted,
                                                /s/ Rebecca A. Solarz Esquire
                                                Rebecca A Solarz, Esquire
                                                Kevin G. McDonald, Esquire
                                                KML Law Group, P.C.
                                                701 Market Street, Suite 5000
                                                Philadelphia, PA 19106-1532
                                                (215) 627-1322
